NUMBER 13-19-00499-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ANDREW CONTRERAS AND
MARTHA ANN CONTRERAS,                                                        Appellants,

                                            v.

DREAM HOME RENOVATORS, LLC,                                                    Appellee.


                      On appeal from County Court at Law
                        No. 10 of Bexar County, Texas.



                          ORDER OF ABATEMENT
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       This cause is before the Court due to appellants failure to arrange with the trial

court reporter to timely file the reporter’s record. The reporter’s record in this cause was

originally due to be filed on October 29, 2019. This Court notified appellants of the

untimely record, by letter on December 4, 2019. Additionally, appellants have failed to
timely file a docketing statement.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellants have abandoned their appeal. If

it is determined that appellants have not abandoned his appeal, the court shall further

determine if appellants’ attorney of record continues to represent appellants and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
20th day of February, 2020.




                                              2